Citation Nr: 1741991	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  16-41 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a heart condition as a result of exposure to herbicide agents.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel



INTRODUCTION

The Veteran served in the Louisiana Army National Guard from August 1955 to August 1965 and from November 1971 to November 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A heart condition other than hypertension was not incurred or aggravated during a qualifying period of active military service and there is no showing of herbicide exposure during the Veteran's service. 

2.  Tinnitus was not incurred or aggravated during a qualifying period of active military service and is not otherwise etiologically related to a qualifying period of active military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a heart condition as due to herbicide exposure have not been met.  38 U.S.C.A. §§ 101, 106, 107, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6, 3.7, 3.102, 3.303 (2016).

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 101, 106, 107, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6, 3.7, 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is currently receiving compensation for hypertension as a manifestation of his service-connected glomerular nephritis with hypertension, reactive anxiety and hypoglycemia.  Apart from hypertension, the Veteran has been treated for atrial fibrillation during the appeal period and maintains that he has heart disease as a result of being exposed to herbicide agents at Fort Chaffee, Arkansas at some point.  He also contends that he has tinnitus as a result of noise exposure during his National Guard service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

However, a veteran's Army National Guard service may only be considered to be qualifying service for the specific time periods when he has orders calling him to Federal service.  Allen v. Nicholson, 21 Vet. App. 54 (2007); see also 10 U.S.C.A. § 12401; Perpich v. Department of Defense, 496 U.S. 334, 110 S.Ct. 2418, 110 L.Ed.2d 312 (1990).  The term "service," as used in 38 C.F.R. § 3.303, includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest or a cerebrovascular accident which occurred during such training.  See 38 U.S.C.A. § 101(10), (23); 38 C.F.R. §§ 3.6(a)-(d).  Only service department records can establish if and when person was serving on active duty, active duty for training, or inactive duty training when the individual was disabled or died from injury incurred or aggravated in line of duty.  Venturella v. Gober, 10 Vet. App. 340 (1997); 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

Regarding the Veteran's claim for service connection for a heart condition, he has not identified a specific period of ACDUTRA or INACDUTRA during which his heart disease manifested (other than hypertension) or a specific time and manner in which he was exposed to herbicide agents.  The Veteran's service treatment records do not show an onset of heart disease, other than hypertension, or an acute myocardial infarction, a cardiac arrest or a cerebrovascular accident during a qualifying period and the Joint Services Records Research Center (JSRRC) has been unable to corroborate the Veteran's claimed exposure to herbicide agents.  As such, the requirement of an in-service incurrence of a disease or injury has not been met and service connection is not warranted.  38 C.F.R. §§ 3.1(d), 3.6, 3.7, 3.102, 3.303.

As to the Veteran's tinnitus, the Board again finds that there is no indication that the condition had its onset during a period of ACDUTRA or INACDUTRA or that it is related to a specific injury that occurred during a period of ACDUTRA or INACDUTRA. Indeed, the Veteran's August 2014 VA audio examination indicates the date of onset as January 2014 and the Veteran's September 2016 VA examination report notes that he was unaware of the date and circumstances of the onset of tinnitus but that the onset was gradual.  The August 2014 VA examiner noted a lack of complaints of tinnitus during service and the significant time since separation without any audiological treatment in support of a finding that the Veteran's tinnitus was less likely than not related to service.  As the record does not show a specific injury or onset of tinnitus occurring during a qualifying period of service and as the medical evidence of record is against a finding of nexus between the Veteran's tinnitus and service, the Board finds that the criteria for service connection have not been met.  38 C.F.R. §§ 3.1(d), 3.6, 3.7, 3.102, 3.303.  

In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a heart condition is denied.

Service connection for tinnitus is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


